UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-32545 DSW INC. (Exact name of registrant as specified in its charter) Ohio 31-0746639 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) rive, Columbus, Ohio (Address of principal executive offices) (Zip Code) (614) 237-7100 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No The number of outstanding Class A Common Shares, without par value, as of August 26, 2011 was 28,145,041 and Class B Common Shares, without par value, as of August 26, 2011 was 11,170,711. DSW INC. TABLE OF CONTENTS Item No. Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets at July 30, 2011 and January 29, 2011 2 Condensed Consolidated Statements of Operations for the three and six months ended July 30, 2011 and July 31, 2010 3 Condensed Consolidated Statements of Shareholders’ Equity for the six months ended July 30, 2011 and July 31, 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 30, 2011 and July 31, 2010 7 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Removed and Reserved 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signature 41 Index to Exhibits 42 1 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements DSW INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) July 30, January 29, ASSETS Cash and equivalents $ $ Short-term investments Accounts receivable, net Accounts receivable from related parties 66 81 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Long-term investments Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accounts payable to related parties Accrued expenses: Compensation Taxes Other Gift cards and merchandise credits Conversion feature of short-term debt Warrant liability Current maturities of long-term debt Total current liabilities Other non-current liabilities Deferred income taxes Commitments and contingencies Shareholders’ equity: Class A Common Shares, no par value; 170,000,000 and 69,600,000 authorized, respectively; 28,109,968 and 21,872,844 issued and outstanding, respectively Class B Common Shares, no par value; 100,000,000 and 0 authorized, respectively; 11,171,544 and 0 issued and outstanding, respectively Preferred Shares, no par value; 100,000,000 authorized and 0 authorized, respectively; no shares issued or outstanding Treasury Shares, at cost, 0 and 3,284 shares, respectively ) Retained earnings/ (accumulated deficit) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity excluding noncontrolling interests Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three months ended Six months ended July 30, 2011 July 31, 2010 July 30, 2011 July 31, 2010 Net sales $ Cost of sales ) Operating expenses ) Change in fair value of derivative instruments ) ) ) Operating profit Interest expense ) Interest income Interest expense, net ) Income from continuing operations before income taxes Income tax benefit (provision) ) ) Income from continuing operations Income (loss) from discontinued operations, net of tax - Value City ) ) Income from discontinued operations, net of tax - Filene’s Basement Total income from discontinued operations, net of tax Net income Less: net income attributable to the noncontrolling interests ) Net income, net of noncontrolling interests $ Basic and diluted earnings per share: Basic earnings per share from continuing operations, net of noncontrolling interests $ Diluted earnings per share from continuing operations, net of noncontrolling interests $ Basic earnings per share from discontinued operations $ Diluted earnings per share from discontinued operations $ Basic earnings per share, net of noncontrolling interests $ Diluted earnings per share, net of noncontrolling interests $ Shares used in per share calculations: Basic Diluted Income from continuing operations, net of tax and noncontrolling interests: Income from continuing operations, net of tax and noncontrolling interests $ Discontinued operations, net of tax Net income $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 3 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands) (unaudited) Number of Shares Class A Common Shares Treasury Shares Class A Common Shares Treasury Shares Retained Earnings/ (Accumulat-ed Deficit) Total Accumu-lated Other Compre-hensive Loss Noncon-trolling Interests Total Balance, January 30, 2010 3 $ $ ) $ ) $ ) $ $ Net income from continuing operations Net income from discontinued operations Total comprehensive income $ Capital transactions of subsidiary Stock based compensation expense, before related tax effects Net issuance of restricted shares 30 Exercise of stock options, net of settlement of taxes 2 15 15 Balance, July 31, 2010 3 $ $ ) $ ) $ ) $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 4 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued) (in thousands) (unaudited) Number of Shares Class A Common Shares Class B Common Shares Treasury Shares Class A Common Shares Class B Common Shares Treasury Shares Retained Earnings/ (Accum-ulated Deficit) Total Accumu-lated Other Compre-hensive Loss Noncon-trolling Interests Total Balance, January 29, 2011 3 $ $ ) $ ) $ ) $ $ Net income fromcontinuing operations Net income from discontinued operations Total comprehensive income $ Pre-merger share and shareholders’ equity activity: Capital transactions of subsidiary Net settlement of restricted shares ) ) ) RVI stock based compensation expense, before related tax effects Exercise of RVI stock options, net of settlement of taxes Exercise of warrant 96 Merger-related share and shareholders’ equity activity: Purchase of noncontrolling interest ) Exchange of Class A Common Shares for Class B Common Shares ) ) Retirement of treasury shares (3 ) ) 59 Fractional shares settled in cash (1 ) ) ) Cash settlement of RVI options and SARs ) ) Stock compensation expense related to cash settled RVI options and SARs RVI stock based compensation expense, before related tax effects The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 5 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (continued) (in thousands) (unaudited) Number of Shares Class A Common Shares Class B Common Shares Treasury Shares Class A Common Shares Class B Common Shares Treasury Shares Retained Earnings/ (Accum-ulated Deficit) Total Accumu-lated Other Compre-hensive Loss Noncon-trolling interests Total Post-merger share and shareholders’ equity activity: DSW stock based compensation expense, before related tax effects Exercise of DSW stock options, net of settlement of taxes 94 Stock units granted 14 14 Vesting of restricted stock units, net of settlement of taxes 1 ) ) Excess tax benefit related to stock option exercises Exchange of Class B Common Shares forClass A Common Shares ) ) Balance, July 30, 2011 $ ) $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 6 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six months ended Cash flows from operating activities: July 30, 2011 July 31, 2010 Net income $ $ Less: income from discontinued operations, net of tax ) ) Income before discontinued operations Adjustments to reconcile net income to net cash provided by operating activities: Amortization of debt issuance costs and discount on debt Depreciation and amortization Restricted shares granted Restricted shares settlement ) Capital transactions of subsidiary DSW and RVI stock based compensation expense Deferred income taxes ) ) Change in fair value of derivative instruments Loss on disposal of long-lived assets Grants of director stock units 14 Other Change in working capital, assets and liabilities: Accounts receivable, net ) Inventories ) ) Prepaid expenses and other current assets ) Accounts payable ) Proceeds from construction and tenant allowances Accrued expenses ) ) Net cash provided by operating activities from continuing operations Cash flows from investing activities: Cash paid for property and equipment ) ) Purchases of available-for-sale investments ) ) Purchases of held-to-maturity investments ) ) Maturities and sales of available-for-sale investments Maturities and sales of held-to-maturity investments Activity related to equity investment - related party ) Purchase of tradename ) Net cash used in investing activities from continuing operations ) ) Cash flows from financing activities: Loan proceeds from related party loan Payment of related party loan ) Proceeds from exercise of RVI and DSW stock options 15 Cash settlement of RVI options and SARs ) Debt issuance costs ) ) Cash paid for fractional shares ) Proceeds from the exercise of warrants Excess tax benefits related to stock option exercises Net cash used in financing activities from continuing operations ) ) The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 7 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (unaudited) Six months ended July 30, 2011 July 31,2010 Cash flows from discontinued operations: Operating activities Net increase in cash and equivalents from discontinued operations Net decreasein cash and equivalents from continuing operations ) ) Cash and equivalents, beginning of period Cash and equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Non-cash investing and operating activities: Balance of accounts payable and accrued expenses due to property and equipment purchases $ $ Capital contribution to subsidiary $ Amortization of investment discounts and premiums $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 8 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BACKGROUND On May 19, 2011, Retail Ventures, Inc. (“Retail Ventures” or “RVI”) shareholders and DSW Inc. (“DSW”) shareholders approved the proposal presented to them at their respective special meetings of shareholders to adopt the merger agreement between DSW and Retail Ventures and to approve the merger (the “Merger”).The Merger closed on May 26, 2011. Pursuant to the terms and conditions of the Agreement and Plan of Merger, Retail Ventures merged with and into DSW MS LLC (“Merger Sub”), with Merger Sub surviving the Merger and continuing as a wholly owned subsidiary of DSW. Upon the closing of the Merger, each outstanding Retail Ventures common share was converted into the right to receive 0.lass A Common Shares, unless the holder properly and timely elected to receive a like amount of DSW Class B Common Shares in lieu of DSW Class A Common Shares. In connection with the Merger, RVI shareholders received 10.6 million DSW Class A Common Shares and 11.5 million DSW Class B Common Shares. Prior to the Merger, RVI held 27.4 million DSW Class B Common Shares, and as of the merger date, Merger Sub holds those common shares, they are constructively retired for financial reporting purposes and thus are no longer included in DSW’s outstanding common shares. Of these 27.4 million DSW Class B Common Shares, 5.2 million are held in escrow as collateral for the Premium Income Exchangeable Securities (“PIES”). Retail Ventures common shares, without par value, which traded under the symbol “RVI,” ceased trading on, and were delisted from, the New York Stock Exchange on May 26, 2011. The Merger is accounted for as a reverse merger with Retail Ventures as the accounting acquirer and DSW (the surviving legal entity) as the accounting acquiree. As this is a common control transaction under Accounting Standard Codification (“ASC”) 805, Business Combinations, the Merger is accounted for as an equity transaction in accordance with ASC 810, Consolidation as the acquisition of a noncontrolling interest and purchase accounting has not been applied. As a result, there has been no adjustment to the historical cost carrying amounts of assets and liabilities reflected in the accompanying balance sheet. For financial reporting purposes, the Merger is accounted for as if the following transactions took place: · Retail Ventures acquired all of the outstanding noncontrolling interests in DSW in exchange for 17.1 million newly issued Class A Common Shares, thus eliminating the noncontrolling interests. Legally, these DSW Class A Common Shares are the shares that were publicly held prior to the Merger; · Retail Ventures declared and implemented a reverse stock split at an exchange ratio of 0.435 applicable to all outstanding Common Shares; · Retail Ventures established a new class of unregistered common shares, Class B Common Shares, with special voting rights. DSW Class A Common Shares are entitled to one vote for each share. DSW Class B Common Shares are entitled to eight votes for each share; and · Retail Ventures offered to all common shareholders as of the date immediately prior to the closing of the Merger the opportunity to tender Class A Common Shares in exchange for newly issued Class B Common Shares, resulting in the issuance of 11.5 million Class B Common Shares and the retirement of the same number of Class A Common Shares. Pre-merger financial information presented in the DSW consolidated financial statements represents consolidated Retail Ventures’ financial information. References to Retail Ventures or RVI refer to the pre-merger entity. The pre-merger financial information has been and will be in future filings retrospectively recast for the following matters: · Share and per share information- DSW has recast all RVI historical share and per share information, including earnings per share, to reflect the 0.435 conversion ratio for all periods presented. · Segment presentation- DSW is maintaining its historical segment presentation, which is consistent with how the chief operating decision maker reviews the business. DSW sells products through three channels: DSW stores, dsw.com and leased business division. DSW stores and dsw.com are aggregated and presented as one reportable segment, the DSW segment, and the leased business division is a reportable segment. In order to reconcile to the condensed consolidated financial statements, DSW includes other, which consists of assets, liabilities and expenses that are not attributable to the two reportable segments. The pre-merger or prior period condensed consolidated financial statements and notes have been recast to reflect the two reportable segments and other. 9 Table of Contents DSW INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) · Cost of sales- DSW conformed its accounting policies and has recast its prior period or pre-merger financial statements and notes for warehousing and store occupancy costs historically reported by Retail Ventures within operating expenses to be consistent with DSW’s historical classification of these costs within cost of sales.For the three months and six months ended July 31, 2010, store occupancy and warehousing expenses of $61.8 million and $122.4 million, respectively, which were included in operating expenses for RVI are included in cost of sales for DSW. 2. BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation- The accompanying unaudited condensed consolidated interim financial statements should be read in conjunction with DSW’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission (“SEC”) on March 22, 2011 (the “2nnual Report”) and RVI’s Annual Report on Form 10-K as filed with the SEC on March 28, 2011 (the “2nnual Report”). After the Merger, pre-merger financial information presented in the DSW consolidated financial statements represents consolidated Retail Ventures’ financial information.
